DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 22 December 2020.
Claims 1 – 9 are pending. Claims 10 – 26 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 November 2019 and 22 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the Specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV (US 8479,969 B1), hereinafter Shelton.  Please note, Marczyk (US 2008/0223903 A1) and Huitema (US 5,713,505 A1) are incorporated by reference .

Regarding claim 1, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly (Shelton – 1200, 1300) comprises: 
a housing (Shelton – 1301, fig. 26); 
four rotatable drive elements (Shelton – 1304, fig. 31) operably engageable with the surgical robot (Shelton – 1000); 
an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64) driveable by a one of said rotatable drive elements (col. 30, l. 65 – col. 31, l. 43 describes the articulation gear assembly 2270 includes an articulation spur gear 2272 that is coupled to a corresponding fourth one of the driven discs or elements 1304); 
a shaft (Shelton – 2008, fig. 26); 
an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft (Shelton – 2008) in a first direction and a second direction by way of said articulation system (Shelton – 2007) (Shelton – col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and 
an articulation bailout (Marczyk – 1, fig. 13), comprising: 
(Marczyk – 19, fig. 18) configured to prevent said articulation bailout (Marczyk – 1) from operably engaging said articulation system (Shelton – 2007) until said articulation bailout (Marczyk – 1) is activated (Marczyk – [0045] describes spring 19 biases slip clutch 9 upwardly thus spring 19 prevents articulation mechanism 1 from operably engaging the articulation system until articulation knob 13 and main shaft 11 is activated or pressed to engage slip clutch 9); 
position indication means (Marczyk – 13, fig. 18) for displaying a an articulated position of said end effector (Shelton – 2012) during a use of said articulation bailout (Marczyk – 1) (Marczyk – [0045] describes articulation knob 13 may serve as an articulation position indicator); and 
a manually-actuatable member (Marczyk – 11, 13, fig. 18) configured to manually actuate said articulation system (Shelton – 2007) in said first direction and said second direction (Marczyk – [0050] describes the rotation of articulation knob 13 and main shaft 11 articulates tool assembly 17).

Regarding claim 9, Shelton discloses a staple cartridge (Shelton – 2034, fig. 31) comprising a plurality of staples removably stored therein (Shelton – col. 26, ll. 59 – 62).

Regarding claim 2, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly (Shelton – 1200, 1300) comprises: 
(Shelton – 2007, described in col. 30, ll. 26 – 64); 
a shaft (Shelton – 2008, fig. 26);  
an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft (Shelton – 2008) in a first direction and a second direction by way of said articulation system (Shelton – 2007) (Shelton –col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and 
an articulation bailout (Marczyk – 1, fig. 13), comprising: 
a bailout engagement feature (Marczyk – 19, fig. 18) configured to prevent said articulation bailout (Marczyk – 1) from operably engaging said articulation system (Shelton – 2007) until said articulation bailout (Marczyk – 1) is activated (Marczyk – [0045] describes spring 19 biases slip clutch 9 upwardly thus spring 19 prevents articulation mechanism 1 from operably engaging the articulation system until articulation knob 13 and main shaft 11 is activated or pressed to engage slip clutch 9); 
position indication means (Marczyk – 13, fig. 18) for displaying a an articulated position of said end effector (Shelton – 2012) during a use of said articulation bailout (Marczyk – 1) (Marczyk – [0045] describes articulation knob 13 may serve as an articulation position indicator); and 
a manually-actuatable member (Marczyk – 11, 13, fig. 18) configured to manually actuate said articulation system (Shelton – 2007) in said first direction and said second direction (Marczyk – [0050] describes the rotation of articulation knob 13 and main shaft 11 articulates tool assembly 17), wherein said manually-actuatable member (Huitema – 38, 70) comprises a ratchet mechanism (Huitema – col. 8, ll. 31 – 53 describes an articulation transmission assembly that allows “ratcheting rotation”).

Regarding claim 3, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly (Shelton – 1200, 1300) comprises: 
an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64); 
a shaft (Shelton – 2008, fig. 26);  
an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft (Shelton – 2008) in a first direction and a second direction by way of said articulation system (Shelton – 2007) (Shelton –col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and 
an articulation bailout (Marczyk – 1, fig. 13), comprising: 
a bailout engagement feature (Marczyk – 19, fig. 18) configured to prevent said articulation bailout (Marczyk – 1) from operably engaging said articulation system (Shelton – 2007) until said articulation bailout (Marczyk – 1) is activated (Marczyk – [0045] describes spring 19 biases slip clutch 9 upwardly thus spring 19 prevents articulation mechanism 1 from operably engaging the articulation system until articulation knob 13 and main shaft 11 is activated or pressed to engage slip clutch 9); 
position indication means (Marczyk – 13, fig. 18) for displaying a an articulated position of said end effector (Shelton – 2012) during a use of said articulation bailout (Marczyk – 1) (Marczyk – [0045] describes articulation knob 13 may serve as an articulation position indicator); and 
a manually-actuatable member (Marczyk – 11, 13, fig. 18) configured to manually actuate said articulation system (Shelton – 2007) in said first direction and said second direction (Marczyk – [0050] describes the rotation of articulation knob 13 and main shaft 11 articulates tool assembly 17), wherein said articulation system (Huitema – 31, fig. 3) comprises dual articulation links (Huitema – 35, 36, fig. 3) and dual articulation drivers (Huitema – 53, figs. 7, 8; Figs. 7, 8 shows two drive gears 53 on opposite sides of articulation body 38), and wherein said position indication means (Huitema – 69, 70, fig. 2) is keyed to said dual articulation drivers (Huitema – 53) (Huitema – Fig. 2 shows lever arm 69 of cap 70 used as an articulation position indicator).

Regarding claim 7, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly (Shelton – 1200, 1300) comprises: 
an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64); 
a shaft (Shelton – 2008, fig. 26);  
(Shelton – 2012, fig. 26) configured to be articulated relative to said shaft (Shelton – 2008) in a first direction and a second direction by way of said articulation system (Shelton – 2007) (Shelton –col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and 
an articulation bailout (Marczyk – 1, fig. 13), comprising: 
a bailout engagement feature (Marczyk – 19, fig. 18) configured to prevent said articulation bailout (Marczyk – 1) from operably engaging said articulation system (Shelton – 2007) until said articulation bailout (Marczyk – 1) is activated (Marczyk – [0045] describes spring 19 biases slip clutch 9 upwardly thus spring 19 prevents articulation mechanism 1 from operably engaging the articulation system until articulation knob 13 and main shaft 11 is activated or pressed to engage slip clutch 9); 
position indication means (Marczyk – 13, fig. 18) for displaying a an articulated position of said end effector (Shelton – 2012) during a use of said articulation bailout (Marczyk – 1) (Marczyk – [0045] describes articulation knob 13 may serve as an articulation position indicator); and 
a manually-actuatable member (Marczyk – 11, 13, fig. 18) configured to manually actuate said articulation system (Shelton – 2007) in said first direction and said second direction (Marczyk – [0050] describes the rotation of articulation knob 13 and main shaft 11 articulates tool assembly 17), wherein said position indication means (Huitema – 38, 59, 60, 69, 70, fig. 3) comprises an indication dial (Huitema – 69, 70, fig. 3) and antagonistic, dual rack-gears (Huitema – 59, 60, fig. 3) configured to rotate said indication dial (Huitema – 69, 70) when said articulation system (Huitema – 31, fig. 3) articulates said end effector (Huitema – 27, fig. 1).

Regarding claim 8, Shelton discloses said position indication means (Huitema – 38, 59, 60, 69, 70, fig. 3) further comprises a drive shaft (Huitema – 38, fig. 3) and a pinion gear (Huitema – 53, figs. 7, 8), wherein said pinion gear (Huitema – 53) and said indication dial (Huitema – 69, 70) are coupled to said drive shaft (Huitema – 38), and wherein said dual rack-gears (Huitema – 59, 60, fig. 3) are configured to move in opposite directions when said end effector (Huitema – 27, fig. 1) is articulated and rotates said pinion gear (Huitema – 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, in view of Smith et al. (US 2010/0089970 A1), hereinafter Smith.

Regarding claim 4, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly (Shelton – 1200, 1300) comprises: 
an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64); 
a shaft (Shelton – 2008, fig. 26);  
an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft (Shelton – 2008) in a first direction and a second direction by way of said articulation system (Shelton – 2007) (Shelton –col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and 
an articulation bailout (Marczyk – 1, fig. 13), comprising: 
a bailout engagement feature (Marczyk – 19, fig. 18) configured to prevent said articulation bailout (Marczyk – 1) from operably engaging said articulation system (Shelton – 2007) until said articulation bailout (Marczyk – 1) is activated (Marczyk – [0045] describes spring 19 biases slip clutch 9 upwardly thus spring 19 prevents articulation mechanism 1 from operably engaging the articulation system until articulation knob 13 and main shaft 11 is activated or pressed to engage slip clutch 9); 
position indication means (Marczyk – 13, fig. 18) for displaying a an articulated position of said end effector (Shelton – 2012) during a use of said articulation bailout (Marczyk – 1) (Marczyk – [0045] describes articulation knob 13 may serve as an articulation position indicator); and 
(Marczyk – 11, 13, fig. 18) configured to manually actuate said articulation system (Shelton – 2007) in said first direction and said second direction (Marczyk – [0050] describes the rotation of articulation knob 13 and main shaft 11 articulates tool assembly 17). 

Shelton does not expressly disclose said bailout engagement feature comprises a standoff, wherein said manually-actuatable member is held in a position where said articulation bailout is operably disengaged from said articulation system until said standoff is moved away from said manually-actuatable member.
However, Smith teaches said bailout engagement feature (715, figs. 56, 57) comprises a standoff (715) (One having ordinary skill in the art would recognize that Smith teaches an apparatus to separate two gear faces 719, 832 with yoke 715 for a bailout system, and that the two gear faces 719, 832 are structurally analogous to the two gear faces of slip clutch 9 of Marczyk that are separated by spring 9.  Thus, with the incorporation of the teachings of Smith with the invention of Shelton (Marczyk), articulation knob/main shaft 11, 13 of Marczyk would be held in a position by yoke 715 of Smith where articulation bailout 1 of Marczyk would be operably disengaged from articulation system 2007 of Shelton until yoke 715 is moved away from articulation knob/main shaft 11, 13 of Marczyk).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the articulation bailout, as disclosed by Shelton (specifically, Marczyk), with said bailout engagement feature (715, figs. 56, 57) comprises a standoff, as taught by Smith, with the motivation to provide 

Regarding claim 5, Shelton discloses the invention as recited in claim 4.
Shelton, as modified by Smith, further discloses said articulation bailout (Marczyk – 1, fig. 13) further comprises an activation feature (Marczyk – 11, fig. 18 – specifically the gear face of slip clutch 9 integrated on main shaft 11), and wherein said standoff (Smith – 715, fig. 56) is positioned on said activation feature (Marczyk – 11) such that said standoff permits an engagement of said articulation bailout with said articulation system when said activation feature is activated (Smith – Figs. 56, 57 shows yoke 715 positioned on the opposite side of gear face 719 wherein removal of yoke 715 permits an engagement of gear face 719 and gear face 832; thus in the same way, yoke 715 of Smith would be positioned on the opposite side of gear face of slip clutch 9 integrated on main shaft 11 of Marczyk wherein removal of yoke 715 of Smith permits an engagement of the gear faces of slip clutch 9 of Marczyk).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, in view of Smith, in further view of Leimbach et al. (U.S. 8,695,866), hereinafter Leimbach.

Regarding claim 6, Shelton, as modified by Smith, discloses the invention as recited in claim 5.

	However, Leimbach teaches said activation feature (248, fig. 6) comprises an access door (col. 7, Il. 60 — 61) configured to permit said bailout to be accessed when open and prevent said bailout from being accessed when closed (fig. 6 shows when emergency access door 248 is open, a user is able to access manual retraction lever 250 of the bailout system and when emergency access door 248 is closed, the user is unable to access manual retraction lever 250 of the bailout system. Please note while the reference of Leimbach provides an emergency access door for a bailout mechanism for a firing mechanism of the surgical instrument assembly, the one having ordinary skill in the art would recognize that the structure of the emergency access door can be used for any bailout system, thus one having ordinary skill in the art would further recognize with the incorporation of the teachings of Leimbach with the invention of Shelton, as modified by Smith, emergency access door 248 of Leimbach would be configured to permit the articulation bailout to accessed when open and prevent the articulation bailout from being accessed when closed).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the articulation bailout, as disclosed by Shelton, as modified by Smith, with said activation feature comprises an access door configured to permit said articulation bailout to be accessed when open and prevent said articulation bailout from being accessed when closed, as taught by 

Response to Arguments
Applicant’s arguments and amendments, filed 22 December 2020, with respect to the Claim Objections of claims 1 – 4 and 7 have been fully considered and are persuasive.  The Claim Objections of claims 1 – 4 and 7 have been withdrawn. 
Applicant’s amendments, filed 22 December 2020, with respect to the rejection of claims 1 – 2 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 2 under 35 USC §112(b) have been withdrawn.
Applicant’s arguments and amendments, filed 22 December 2020, with respect to the rejection of claims 1 – 9 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shelton and Smith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        27 August 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731